DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed on December 10, 2019 are accepted. 

Specification
	The specification filed December 10, 2019 is accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “large-scale” in claim 1 is a relative term which renders the claim indefinite. The term “large-scale” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-11 depend on claim 1 and are rejected under the same rationale. Appropriate correction is required.

The term “well-trained” in claim 4 is a relative term which renders the claim indefinite. The term “well-trained” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vichare et al. US 2020/0005093 A1 [hereinafter Vichare].

As per claim 1, Vichare teaches a large-scale malware classification system, comprising a client for unloading malware and a server for receiving and classifying the malware, wherein the server comprises a deep learning module for classifying the malware (i.e., machine learning classifier at server 104, paragraphs 0017 and 0043-0045).

As per claim 2, Vichare further teaches the system further comprising a database module, which is configured to periodically collect malware, label the malware, and build malware classification data set [paragraph 0015].

As per claim 3, Vichare further teaches the system wherein the server further comprises a reporting module for reporting classification results to the client and the client is configured to be capable of receiving the classification results [paragraph 0018].

As per claim 4, Vichare further teaches the system wherein the deep learning module is configured to study on the supervised data set and obtain a well-trained model at a training stage [paragraphs 0015 and 0017].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over by Vichare et al. US 2020/0005093 A1 [hereinafter Vichare] in view of Wang et al. US 2018/0082064 A1 [hereinafter Wang]. 

As per claim 5, Vichare teaches the system as indicated above. In the same field of endeavor, Wang teaches a malware classification system comprising: a disassembly module for disassembling and analyzing the malware and output a malware disassembly file [paragraphs 0009-0014]; and a malware embedding module for mapping the malware disassembly file to a malware vector [paragraphs 0009-0014]; wherein the malware vector is configured to be inputted into the deep learning module [paragraphs 0009-0014]. It would have been obvious to one having ordinary skill in the art before the effective file of the application to employ the teachings of Wang within the system of Vichare to enhance the security of the system by further disassembling and analyzing the malware. 

As per claim 6, Wang further teaches the system wherein the malware disassembly file contains the information including malware section, address, instruction, opcode and operand [paragraphs 0010-0012]. It would have been obvious to one having ordinary skill in the art before the effective file of the application to employ the teachings of Wang within the system of Vichare to enhance the security of the system by further analyzing the information in the disassembly file.  


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over by Vichare et al. US 2020/0005093 A1 [hereinafter Vichare] in view of Chistyakov et al. US 2019/011439 A1 [hereinafter Chistyakov].

As per claim 8, Vichare teaches the system as indicated above. In the same field of endeavor, Chistyakov teaches a malware detection system wherein the deep learning module is configured to use a convolution neural network with finite layers to extract and generalize the features in the malware vector [paragraph 0048]. It would have been obvious to one having ordinary skill in the art before the effective file of the application to employ the teachings of Chistyakov within the system of Vichare to enhance the security of the system by further extracting and analyzing addition data.  

As per claim 9, Chistyakov further teaches the system wherein the deep learning module is configured to be capable of using hash value of malware as fingerprint information for match in the database module, carrying out multi antivirus engine scanning and family labeling, and updating obtained information to the database module [paragraphs 0204-0219]. It would have been obvious to one having ordinary skill in the art before the effective file of the application to employ the teachings of Chistyakov within the system of Vichare to enhance the security of the system by applying hash/digest based validation.

As per claim 10, Chistyakov further teaches the system wherein the deep learning module is configured to be capable of be periodically trained with updated labeled malware [paragraphs 0220-0226]. It would have been obvious to one having ordinary skill in the art before the effective file of the application to employ the teachings of Chistyakov within the system of Vichare to enhance the security of the system by maintaining updated malware signatures. 
Allowable Subject Matter
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims and by further overcoming the 35 U.S.C. 112(b) rejections indicated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435